Case: 13-13719       Date Filed: 06/16/2016      Page: 1 of 2

                                                                          [DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 13-13719
                                ________________________

                           D.C. Docket No. 1:12-cv-23588-PCH

UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,
versus

SILA LUIS,

                                                           Defendant - Appellant,

ELSA RUIZ, et al.,

                                                           Defendants.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________
                                     (June 16, 2016)

                   ON REMAND FROM THE SUPREME COURT
                          OF THE UNITED STATES

Before MARTIN, DUBINA and SENTELLE, * Circuit Judges.


         *
          Honorable David Bryan Sentelle, United States Circuit Judge for the District of Columbia
Circuit sitting by designation.
                Case: 13-13719    Date Filed: 06/16/2016    Page: 2 of 2

PER CURIAM:

      This case returns to us on remand from the Supreme Court of the United States.

Luis v. United States, 578 U.S. at ___, 136 S. Ct. 1083 (2016). In our earlier opinion,

we affirmed the district court’s finding that there was no Sixth Amendment right to

use untainted, substitute assets to hire counsel. See Luis v. United States, 564 F.

App’x 493, 494 (2014) (per curiam). The Supreme Court granted a petition for writ

of certiorari and vacated our judgment, holding that a defendant “has a Sixth

Amendment right to use her own ‘innocent’ property to pay a reasonable fee for the

assistance of counsel.” Luis, 578 U.S. at ___, 136 S. Ct. at 1096 (2016) (plurality

opinion). Accordingly, based on the judgment of the Supreme Court, we now vacate

the district court’s order granting the government’s motion for a preliminary

injunction and remand this case to the district court for further proceedings consistent

with the Supreme Court’s opinion.

      VACATED AND REMANDED.




                                            2